      Case: 1:19-cv-07539 Document #: 4 Filed: 11/14/19 Page 1 of 2 PageID #:26




                       IN THE UNITED STATES DISTRICT COURT
                      OR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  ANTHONY ADAMS,
  on behalf of himself and all other
  persons similarly situated,
  known and unknown
                                                      No. ________________
                 Plaintiff,

         v.

  HC AURORA, LLC,

                 Defendant.


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, HC Aurora, LLC states

that it is a limited liability company. Its sole member is Hollywood Casinos, LLC. Hollywood

Casinos’ sole member is CRC Holdings, Inc. The ultimate parent company of CRC Holdings, Inc.

is Penn National Gaming, Inc., a publicly traded corporation.


 Dated: November 14, 2019                     Respectfully submitted,

                                              HC AURORA, LLC


                                              /s/ Daniel R. Saeedi
                                             Daniel R. Saeedi (#6296493)
                                             dsaeedi@taftlaw.com
                                             Allison E. Czerniak (#6319273)
                                             aczerniak@taftlaw.com
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             111 East Wacker Drive, Suite 2800
                                             Chicago, IL 60601
                                             Telephone: 312-527-4000
                                             Facsimile: 312-966-8584
     Case: 1:19-cv-07539 Document #: 4 Filed: 11/14/19 Page 2 of 2 PageID #:26




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, the foregoing was served by electronic mail

upon the following:

                      Douglas M. Werman (dwerman@flsalaw.com)
                      Maureen A. Salas (msalas@flsalaw.com)
                      Zachary C. Flowerree (zflowerree@flsalaw.com)
                      Sarah J. Arendt (sarendt@flsalaw.com)
                      WERMAN SALAS P.C.
                      77 West Washington, Suite 1402
                      Chicago, Illinois 60602
                      (312) 419-1008

                      Joseph A. Fitapelli (jfitapelli@fslawfirm.com)
                      Dana Cimera (dcimera@fslawfirm.com)
                      FITAPELLI & SCHAFFER, LLP
                      28 Liberty Street, 30th Floor
                      New York, New York 10005

                      Attorneys for Plaintiff




                                                      /s/ Daniel R. Saeedi
                                                     Daniel R. Saeedi (#6296493)
                                                     dsaeedi@taftlaw.com
                                                     Allison E. Czerniak (#6319273)
                                                     aczerniak@taftlaw.com
                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     111 East Wacker Drive, Suite 2800
                                                     Chicago, IL 60601
                                                     Telephone: 312-527-4000
                                                     Facsimile: 312-966-8584
